UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6671



ELTON LEE WILLIAMS,

                                             Petitioner - Appellant,

          versus


SOUTHAMPTON   CORRECTIONAL  CENTER,     Warden;
RANDOLPH H. POWELL, Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-609)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elton Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elton Lee Williams seeks to appeal the district court’s order

dismissing without prejudice his petition for habeas corpus under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) for failure to pay the

filing fee. We dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).   This appeal period is “man-

datory and jurisdictional.”   Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

January 18, 2001.   Appellant’s notice of appeal was filed on April

19, 2001.     Because Appellant failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




                                 2